Citation Nr: 0213407	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1957 and from July 1959 to July 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 1995 the appellant indicated that he wanted to re-
open his claim of entitlement to service connection for 
arthritis.  He did not specify the location of the arthritis.  
Records accompanying the appellant's claim addressed his 
cervical spine disability and the RO inferred that the 
appellant's claim pertained to arthritis of the cervical 
spine.  When the appellant submitted his substantive appeal 
for the present case in March 1997, he included medical 
evidence pertaining to his disability of the lumbosacral 
spine.  This can be construed as an attempt to reopen the 
appellant's claim of entitlement to service connection for 
arthritis of the lumbosacral spine.  Accordingly, that issue 
is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  In a September 1993 rating decision, entitlement to 
service connection for arthritis of the cervical spine was 
denied; the appellant did not appeal that decision.

2.  The evidence in support of the appellant's petition to 
reopen his claim of entitlement to service connection for 
arthritis of the cervical spine that has been associated with 
the claims file since the September 1993 rating decision is 
not significant enough to warrant its consideration in order 
to fairly decide the merits of that particular claim.



CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied 
entitlement to service connection for arthritis of the 
cervical spine is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  None of the evidence in support of the appellant's 
petition to reopen his claim of entitlement to service 
connection for arthritis of the cervical spine that has been 
associated with the claims file since the September 1993 
rating decision is new and material; thus, the requirements 
to reopen that claim have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA does 
not require automatic remand of a claim that was previously 
adjudicated by the Board or the RO and had become final.  
This is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims.  These amendments are 
embodied in the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) and apply only to a claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
may issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence necessary to reopen his 
claim of entitlement to service connection for arthritis of 
the cervical spine.  Further, the RO sent the appellant a 
letter dated in March 2001 that requested additional 
evidence.  This letter notified the veteran of the type of 
evidence necessary to substantiate the claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
March 2002 SSOC and the March 2001 letter informed the 
appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  As for VA's duty to assist a veteran, the 
appellant has not identified any treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development with 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In a September 1993 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
arthritis of the cervical spine.  Despite appropriate 
notification of this action, the appellant did not appeal the 
September 1993 decision.  Decisions by the RO are final 
unless appealed to the Board.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  The 
appellant now seeks to reopen his claim of entitlement to 
service connection for arthritis of the cervical spine.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the September 1993 
final decision.  The evidence received after September 1993 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

As noted earlier in this decision, the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's petition to reopen in the present case was 
received in October 1995; therefore, the amendments are not 
applicable to the appellant's claim.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, such as arthritis, during the 
applicable presumption period; and (2) present disability 
from it.  Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  Accordingly, if arthritis were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted. 

The September 1993 rating decision denied entitlement to 
service connection for arthritis of the cervical spine 
because the evidence of record did not show that arthritis of 
the cervical spine was incurred or aggravated during the 
appellant's active military service or during the presumptive 
period thereafter.  Therefore, the Board will consider 
whether evidence submitted since that decision is new and 
material to reopen the appellant's claim.

Evidence submitted since the September 1993 rating decision 
denying the appellant's claim includes:  (1) the record of 
admission of the appellant to a Uniform Services hospital in 
July 1994; (2) VA outpatient treatment records for treatment 
of the appellant from December 1992 to May 1993; (3) service 
medical records, including a March 1978 recall to active duty 
from retirement examination; (4) the record of admission of 
the appellant to a Uniform Services hospital in November 
1981; (5) medical records from a Dr. T. showing treatment of 
the appellant in September 1996 and November 1996; (6) a 
service medical record dated in December 1966; (7) a January 
1998 operative report from R. L., M.D.; (8) medical records 
from the 96th Medical Group, showing treatment of the 
appellant from August 1998 to January 1999; and (9) the 
appellant's pleadings and statements in support of his claim.

The Board has reviewed all of the additional evidence 
received since the September 1993 rating decision.  The 
service medical records and the VA records for treatment from 
December 1992 to May 1993 are duplicates of records that were 
before the RO at the time of the September 1993 rating 
decision.  Duplicates of earlier records are not considered 
"new and material evidence" because they were already of 
record and considered with the appellant's claim when the 
September 1993 rating decision was rendered.  The admission 
reports to Uniformed Services hospital show that the 
appellant was admitted for peptic ulcer disease in November 
1981 and for an umbilical hernia in July 1994.  The operative 
report from Dr. L. shows that the appellant underwent a 
lumbar laminectomy and decompression in January 1998.  
Records from the 96th Medical Group show treatment of the 
appellant for his lumbosacral spine disability.  None of 
these records pertains to the appellant's disability of the 
cervical spine.  Evidence pertaining to disabilities other 
than the appellant's cervical spine is not considered "new 
and material evidence" because it does not bear directly and 
substantially upon the specific matter under consideration-
whether the appellant's arthritis of the cervical spine was 
incurred in service or during the one-year presumptive period 
thereafter.

Medical records from Dr. T. indicate that in 1996 the 
appellant complained of back and neck pain.  He reported a 
history of a back disorder since 1982 and an injury in 1975.  
Dr. T. diagnosed lumbar degenerative and cervical 
degenerative disc and joint disease, probably appropriate for 
the appellant's age.  In November 1996, after reviewing a 
magnetic resonance imaging scan of the appellant's spine, Dr. 
T. described the appellant's condition as "very benign."  
The records from Dr. T. do not show that the appellant's 
cervical spine disability is related to his military service; 
therefore, they do not bear directly and substantially upon 
the specific matter under consideration.  To the extent that 
the records indicate that appellant reported injuries to his 
back in service or back pain since his military service, they 
are cumulative of evidence associated with the claims file at 
the time of the September 1993 rating decision and are not 
new evidence for purposes of reopening a claim.  These 
records only reflects the appellant's restatement of his 
earlier post-service contentions of record to the effect that 
he believes that he suffered injuries to his back in service 
and that the current cervical spine disability should be 
therefore service-connected.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, any lay statements 
concerning the onset of any medical condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, the appellant's pleadings and statements in support 
of his claim are merely cumulative of his assertions before 
the RO in September 1993 that he suffered from arthritis of 
the cervical spine since service.  As such, this evidence is 
not new.

Thus, the Board concludes that the additional evidence that 
has been associated with the file with regard to the 
appellant's petition to reopen his claim of entitlement to 
service connection for arthritis of the cervical spine is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of the claim.  In view of this 
finding, the Board concludes that none of the evidence in 
support of the appellant's application to reopen his claim of 
entitlement to service connection for arthritis of the 
cervical spine that has been associated with the claims files 
since the September 1993 rating decision is new and material.  
The requirements to reopen the claim have not been met, and 
the appeal is denied.


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for arthritis of 
the cervical spine, the claim is not reopened, and the appeal 
is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


